Citation Nr: 0523968	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-09 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The appellant had active duty for training with the Air 
National Guard of Tennessee from September 1976 to January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Nashville, Tennessee.  The appellant 
voiced disagreement in October 2002 with his claim not being 
reopened and a statement of the case (SOC) was issued in 
March 2003.  The appellant perfected his appeal the following 
month at which time he requested a hearing.  Thereafter, the 
veteran withdrew his request for a hearing.  See October 2003 
statement.

The Board remanded this matter in May 2004 for additional 
development.  The requested development is now complete and 
this matter is again before the Board for appellate review.


FINDINGS OF FACT

1.  In March 2000, the Board issued a decision which found 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia.  

2.  The additional evidence presented since the Board's March 
2000 decision does not bear directly and substantially upon 
the issue of service connection for an acquired psychiatric 
disorder, is cumulative of evidence previously submitted, and 
is not so significant that it must be considered in order to 
decide fairly the merits of the claim.




CONCLUSIONS OF LAW

1.  The Board's March 2000 decision that found new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, is final.  38 U.S.C.A. 
§ 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1999); currently 38 U.S.C.A. § 38 U.S.C.A. § 7104(b) (West 
2002).

2.  New and material has not been received to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied.  In a letter sent to the appellant in May 2002, 
the veteran was advised of elements (1), (2) and (3), see 
above, with respect to his claim to reopen, and requested he 
send information describing additional evidence or the 
evidence itself.  In addition, the appellant was notified of 
what information and evidence was needed to substantiate his 
claim to reopen by virtue of the July 2002 rating decision 
and the March 2003 SOC.  The SOC also included the provisions 
of 38 C.F.R. § 3.3159(b).  A June 2004 letter asked the 
veteran to submit any additional evidence to help 
substantiate the appeal.  Taken together, these documents may 
be considered as satisfying element number (4).  Although 
full content complying notice did not occur before the 
adjudication appealed, given the above correspondence from 
the RO, the veteran's participation in the process by means 
of his various evidentiary submissions and the subsequent 
supplemental SOC issued in February 2005, the purpose of the 
notice requirements are met, and proper subsequent VA process 
occurred.  Any error as to timing of the notice is harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  VA's duty to assist does not include providing a VA 
examination in claims to reopen.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  Private medical evidence, VA medical evidence, 
Social Security Administration (SSA) records, and numerous 
statements in support of claim have been associated with the 
appellant's claims file.  While treatment records from two 
private medical providers have not been obtained, the 
appellant has not properly authorized VA to obtain these 
records even though he was specifically requested to do so.  
See June 2004 letter.  As the appellant has not identified, 
or properly authorized the request of, any other evidence, 
the Board concludes that no further assistance to the 
appellant regarding development of evidence is required.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

Claim to Reopen

Only "veterans" are entitled to VA compensation under 
38 C.F.R. §§ 1110 and 1131 (West 2002).  The term "veteran" 
is defined in relevant part as a person who served in the 
active military, naval, or air service.  38 U.S.C.A. § 101(2) 
(West 2002); 38 C.F.R. § 3.1(d) (2004).   In order for the 
appellant to achieve "veteran" status and be eligible for 
service connection for disability claimed during his inactive 
service, the record must establish that the appellant was 
disabled during active duty for training due to a disease or 
injury incurred or aggravated in the line of duty or he was 
disabled from an injury incurred or aggravated during 
inactive duty training.  38 C.F.R. § 3.6(a) (2004); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).  As in the instant case, active 
duty for training includes full-time duty performed by 
members of the National Guard of any State.  See 38 C.F.R. § 
3.6(c) (2004).

Once a claimant has carried his or her initial burden of 
establishing "veteran status" or that the person upon whose 
military service the claim is predicated has "veteran 
status," he or she is entitled to compensation for a 
disability resulting from personal injury suffered in or a 
disability contracted in the line of duty, or for aggravation 
of a preexisting injury suffered in the active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  In the case of 
aggravation, the pre-existing disease or injury will be 
considered to have been aggravated where there is an increase 
in disability during service.  See 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2004); see also VAOPGCPREC 3-
2003.  The Court of Appeals for Veterans Claims (the Court) 
has held that intermittent or temporary flare-ups of a pre-
existing injury or disease during service do not constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  See, e.g., Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Certain conditions, to include psychoses like schizophrenia, 
may be presumed to have been incurred in service if manifest 
to a compensable degree within one year of discharge from 
active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  To qualify for a presumption of 
service connection for schizophrenia, the veteran must have 
served 90 days or more of active service within or extending 
into or beyond a war period, or which began before and 
extended beyond December 31, 1946, or began after that date.  
38 C.F.R. § 3.307(a)(1) (2004).  The Court has interpreted 
these provisions as meaning the only veterans entitled to the 
benefit of presumptive periods are those who either 1) served 
on active duty, 2) were disabled or died from a disease or 
injury incurred in or aggravated in the line of duty during 
active duty for training, or 3) were disabled or died from an 
injury incurred in or aggravated in line of duty during 
inactive duty training.  Biggins v. Derwinski, 1 Vet. 
App. 474, 478 (1991) (holding that active duty for training 
did not entitle claimant to the seven-year presumption for 
multiple sclerosis as a matter of law).  In this case, the 
appellant did not serve on active duty.  

The Board issued a decision in November 1986 by which service 
connection for schizophrenia was denied as the disorder had 
neither incurred in nor aggravated by military service.  The 
Board issued another decision in March 1989 by which service 
connection for an acquired psychiatric disorder remained 
denied as the appellant had failed to present a new factual 
basis of entitlement.  The appellant's service connection 
claim again was not reopened by the Board in March 2000.   
Decisions of the Board are final.  38 U.S.C.A. § 38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999); currently 
38 U.S.C.A. § 38 U.S.C.A. § 7104(b) (West 2002).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was last disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  As the Board's March 2000 decision is the most 
recent determination to become final, the Board will evaluate 
the appellant's claim as to whether any new and material 
evidence has been received since March 2000.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001). 

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Manio v. 
Derwinski, 1 Vet. App 145 (1991).  Whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed by the Board before the Board can 
consider the underlying claim.  38 U.S.C.A. § 5108 (West 
2002); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

During the pendency of the appeal, the regulatory definition 
of new and material evidence was amended.  However the 
amended version applies to claims filed on or after August 
29, 2001, and therefore it is not applicable in this case as 
the appellant's claim to reopen was filed prior to August 29, 
2001.

The Board has reviewed the appellant's claim within the 
confines of the aforementioned legal guidelines.  At the time 
of the Board's March 2000 decision, the evidence included the 
appellant's DD Form 214 that showed the appellant had active 
duty for training with the Air National Guard of Tennessee 
from September 1976 to January 1977.  Moreover, the appellant 
was medically discharged from the Air National Guard in March 
1981 and he did not have any active duty service.  See Report 
of Separation and June 1986 verification of service.  His 
enlistment examination shows that the appellant was 
clinically evaluated as psychiatrically normal upon entrance 
into the Air National Guard.  The report reflects that the 
examiner noted that the appellant reported that he worried 
frequently and occasionally was nervous but denied 
depression.  See September 1976 examination report.  The 
appellant was medically disqualified for service in the Air 
National Guard due to a mental disorder.  See December 1980 
examination report.  His service medical records failed to 
show treatment for or diagnosis of a mental disorder while 
the appellant was on active duty for training.

The evidence also showed that the appellant had been 
receiving private medical treatment since May 1979 for a 
diagnosis of schizophrenia.  See January 1986 letter from 
private medical provider.  A September 1982 private 
psychological evaluation report indicated that the appellant 
referred to his problems with nerves beginning in 1976 or 
1977.  The evidence at the time of the March 2000 Board 
decision showed that the appellant was 100 percent disabled 
for SSA benefits.  The record also included numerous 
statements from the appellant that asserted entitlement to 
service connection based on such arguments that he was 
diagnosed with schizophrenia while in the Air National Guard, 
that his service aggravated his disability, and he suffered 
harm by losing his second income when he was medically 
disqualified from the Air National Guard.

Evidence received subsequent to the March 2000 Board decision 
includes current statements in support of claim from the 
appellant that his paranoid schizophrenia is due to his 
service and that he was entitled to benefits for this 
disorder.  However, lay assertions cannot serve as the 
predicate to reopen a claim.  Hickson v. West, 11 Vet. 
App. 374 (1998).  Moreover, the appellant's assertions were 
already considered at the time of the March 2000 
determination and are cumulative.  See, e.g., Bostain v. 
West, 11 Vet. App. 124 (lay hearing testimony which is 
cumulative of previous contentions which were considered by 
the decisionmaker at the time of the prior final disallowance 
is not new evidence).  

Evidence received since March 2000 also includes VA medical 
records and private medical evidence referring to the 
appellant being diagnosed to have a psychotic disorder 
(paranoid schizophrenia).  Medical records describing the 
appellant's current condition are not material to the issue 
of service connection.  See Morton v. Principi, 3 Vet. 
App. 508 (1992).  Therefore, these records do not service to 
reopen the appellant's claim.  His complete SSA records have 
been obtained.  The SSA evidence includes documents that are 
duplicative of records previously considered and are 
therefore not new.  The SSA evidence indicates that the 
appellant filed his claim in August 1979 and was disabled for 
SSA purposes in March 1977.  However, this evidence is not 
pertinent to whether service connection is warranted for an 
acquired psychiatric disorder based on the appellant's active 
duty for training from September 1976 to January 1977.  The 
SSA evidence does not contain competent medical evidence that 
the appellant was therein diagnosed with psychotic disorder 
or that an acquired mental disorder was aggravated by such 
service.  Therefore, the SSA records do not contain new 
evidence that is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
the evidence is not material.

In brief, the Board concludes that the evidence submitted 
since the March 2000 is not new and material and does not 
serve to reopen the appellant's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include schizophrenia.  


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia, and this 
appeal is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


